Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 04/27/2022 has been entered. Claims 1, 5, 7 and 10 are currently pending in this application.
Applicant’s arguments, see Pages 4-9, filed 4/27/2022, with respect to the rejection(s) of claim(s) 1, 5, 7 and 10 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2021/0066640) in view of Wang (CN 206441731U).
Regarding claim 1, Shin teaches a cover plate (the cover above the foldable PNL in Fig. 1-8, [0041-0114]), comprising: 
a first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8); 
a second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8) disposed opposite to the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8); and 
a light shielding structure(12b in Fig. 2-8, [0057-0059, 0071]) disposed between the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) and the second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8); 
wherein the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) comprises:
a first substrate (12a in Fig. 2-8, [0051, 0054]); and 
a first flexible layer (18 in Fig. 2-8, [0068, 0070], 18 is an inherent flexible layer within the foldable display device) disposed on a side surface (Fig. 2-8) of the first substrate (12a in Fig. 2-8, [0051]); and 
wherein the second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8) comprises: 
a second substrate (16 in Fig. 2-8, [0070]) disposed opposite to the first substrate (12a in Fig. 2-8, [0051]); and 
a second flexible layer (14 in Fig. 2-8, [0068, 0070], 14 is an inherent flexible layer within the foldable display device) disposed on a side surface (Fig. 2-8) of the second substrate (16 in Fig. 2-8, [0070]) near the first substrate (12a in Fig. 2-8, [0051]).
Shin also teaches that the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) comprises a first substrate (12a in Fig. 2-8, [0051, 0054]) with a thickness of 20 μm to 80μm; and a first flexible layer (18 in Fig. 2-8, [0068, 0070]) being an adhesive layer ([0068]). Shin also teaches that an adhesive layer has a thickness of 20μm to 50μm.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an adhesive layer has a thickness of 20μm to 50μm for the first flexible layer of the system of Shin such that in the system of Shin, the first flexible layer has a thickness of 20μm to 50μm, therefore, a thickness of the first underlay substrate is 40 μm to 130 μm. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 30 μm to 60 μm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a thickness of the first underlay substrate is 30-60 microns. The motivation is to provide a protective window for a display device, which may prevent or reduce damage to a glass window or generation of dust (Shin, [0005]).
Shin also teaches that a thickness of the second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8) is 40 μm to 120 μm ([0070], a thickness of the protective film 16 may be about 20 μm to about 70 μm, and a thickness of the first adhesive layer 14 may be about 20 μm to about 50 μm). As stated above, Shin already teaches that the thickness of the first underlay substrate is 40 μm to 130 μm. Therefore, Shin teaches that a sum of the thickness of the first underlay substrate and the thickness of the second underlay substrate is 80 μm to 250 μm. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 80 μm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a sum of the thickness of the first underlay substrate and the thickness of the second underlay substrate is 80 microns. The motivation is to provide a thin protective window for a display device, which may prevent or reduce damage to a glass window or generation of dust (Shin, [0005]).
As stated in the rejection above, shin also teaches that the thickness of the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) is 40 μm to 130 μm ([0054, 0068, 0070]), and a thickness of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is 3 μm to 30 μm. Therefore Shin teaches that a ratio of the thickness of the first underlay substrate to a thickness of the light shielding structure is in a range of 1.3:1 to 43.3:1 ([0054, 0059, 0068, 0070, 0071], (40 μm/30 μm)=1.3, and (130 μm/3 μm)=43.3).  It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 2:1 to 3:1 overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a ratio of the thickness of the first underlay substrate to a thickness of the light shielding structure is in a range of 2:1 to 3:1. The motivation is to provide a thin protective window for a display device, which may prevent or reduce damage to a glass window or generation of dust (Shin, [0005]).
Shin also teaches that a display device (Fig. 1-2) comprises the cover plate (the cover above the foldable PNL in Fig. 1-8, [0041-0114]), and the light shielding structure(12b in Fig. 2-8, [0057-0059, 0071]) comprises a closed loop shape (Fig. 3) being a rectangular ring shape (Fig. 3) corresponding to a shape of the display device (Fig. 1-2), and the second flexible layer (14 in Fig. 2-8, [0068, 0070]) is filled in the closed loop shape (Fig. 2-8). Shin does not teach that the closed loop is an circular annular shape, therefore, the light shielding structure comprises an annular shape, and the second flexible layer is filled in the annular shape.
Wang teaches that (Fig. 1-4, Pages 1-4 of English Translation of CN 206441731U) a shape of the display device is round (Fig. 1, Page 1-2), and a light shielding structure (150 in Fig. 1-4, Pages 3-4) comprises a closed loop shape (Fig. 1) being a circular annular shape (Fig. 1) corresponding to the shape of the display device (Fig. 1, Page 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Shin such that in the system of Shin, the shape of the display device is round, the closed loop is a circular annular shape corresponding to the shape of the display device(MPEP 2144.04, IV, B), therefore, the light shielding structure comprises an annular shape, and the second flexible layer is filled in the annular shape. The motivation is to provide popular wearable electronic products with round display screen while improving generating sawtooth picture of curved display edge problem and improving the display effect of the display device. (Wang, Page 1, Last paragraph, Abs, Page 2).

  Regarding claims 5, 7 and 10, Shin also teaches the following elements:
(Claim 5) a side of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is attached to (Fig. 2-8, [0057-0058]) the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8), and another side of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is attached to (Fig. 2-8, [0057-0058]) the second underlay substrate  (the substrate corresponding to 14 and 16 in Fig. 2-8).
(Claim 7) a material of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is black photoresist or ink ([0058-0059]).
(Claim 10) a display device (Fig. 1-8, [0041-0114]), comprising the cover plate (the cover above the foldable PNL in Fig. 1-8, [0041-0114]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871